Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 10/18/2021. Claims 21-26 have been amended. Currently pending for review are Claims 1-26.
Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “the first connector extends perpendicular to the second surface of the first palm portion” lacks antecedent basis in the specifications.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6, 7,11, 13-15, 19, 20, and 24-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 20150141215).
Regarding Claim 1, Williams teaches an exercise device  (Refer to Figs. 4C,D) comprising:                   a first set of one or more finger loops 36 coupled to a first palm portion 32 having a first surface 35 and a second surface 37 opposite the first surface, the first set of one or more finger loops configured to be worn on a first hand of a user such that the first surface of the first palm portion interfaces with a palm of the first hand (Refer to Paragraph [0031]:”The top surface 35 of pad 32 further comprises a plurality of finger loops 36 that are positioned opposite base 34. Finger loops 36 are configured to receive the second, third, fourth, and fifth phalanges of the user”).; Refer to Figs. 6A,B to depict a users palms interface with the first surface 35 of the palm portions 32); and                  a first connecter 34,45 (Refer to Figs 4C,D Paragraph [0036]:”Proximal end 43 further comprises a mounting block comprising an attachment loop 45 that is secured to base 34. Generally, attachment loop 45 comprises a flexible, non -elastic material, such as nylon webbing. Band 20 is selectively coupled to pad 32 via attachment loop 45.”).  coupled to and located on the second surface of the first palm portion and a second connecter 34,45 coupled to and located on the second surface of the second palm portion, the first connector and the second connector secured to opposite ends of a tension member 20 linking the first palm portion and the second palm portion (Refer to annotated FiG. 4D below to depict the connectors being coupled to and located on a portion of the second surface 37).
    PNG
    media_image1.png
    274
    741
    media_image1.png
    Greyscale

Regarding Claim 2, Williams continues to teach wherein the connectors 34,45 are looped structures 45 (Refer to Figs 4C,D to depict that the connectors 34 are a looped structure).
 Regarding Claim 3, Williams continues to teach wherein the connectors include at least one of a nylon material or a fabric material (Paragraph [0036] Proximal end 43 further comprises a mounting block comprising an attachment loop 45 that is secured to base 34. Generally, attachment loop 45 comprises a flexible, non -elastic material, such as nylon webbing.).
Regarding Claim 4, Williams continues to teach wherein the connectors each comprise a grommet 46 configured to reinforce a portion of the connector that interfaces with the tension member 20 (Refer to Paragraph [0036] In some instances, an end portion of band 20 is inserted through an opening or grommet 46 of attachment loop 45 and secured via a knot 50 or other similar structure, as shown in FIGS.4C &4D).
Regarding Claim 6, Williams continues to teach wherein the connectors 34,45 are configured to rotate or twist about the second surfaces of the palm portions (Refer to annotated Fig. 4D below. The Office takes the position that a portion of the connector 45 is capable of rotating/twisting since it is flexible).
    PNG
    media_image2.png
    246
    741
    media_image2.png
    Greyscale

Regarding Claim 7, Williams continues to teach wherein each connector is configured to move laterally to enable at least a portion of the connector to lay flat against the second surfaces of its corresponding palm portion (Refer to annotated Fig. 4D below).
    PNG
    media_image3.png
    248
    741
    media_image3.png
    Greyscale

Regarding Claim 11, Williams continues to teach wherein the tension member 20 is releasably coupled to the connectors such that the tension member is interchangeable with another tension member (Refer to Paragraph [0036]:” In other instances, band 20 is coupled to attachment loop 45 via an attachment adapter, such as a hoop, a link, a clip, or other fastener (not shown). In some instances, band 20 is coupled to attachment loop 45 in a secure, yet easily manipulated manner, thereby permitting quick and easy attachment and removal of band 20 from pad 32.”)..
Regarding Claim 13, Williams teaches an exercise device comprising:
                 a first set of one or more finger loops 36 coupled to a first palm portion 32 having a first surface 35 and a second surface 37 opposite the first surface, the first set of one or more finger loops configured to be worn on a first hand of a user such that the first surface of the first palm portion interfaces with a palm of the first hand (Refer to Paragraph [0031]:”The top surface 35 of pad 32 further comprises a plurality of finger loops 36 that are positioned opposite base 34. Finger loops 36 are configured to receive the second, third, fourth, and fifth phalanges of the user”).;                    a second set of one or more finger loops 36 coupled to a first second palm portion 35 having a first surface 35 and a second surface 37 opposite the first surface, the second set of one or more finger loops configured to be worn on a second hand of the user such that the first surface of the second palm portion interfaces with a palm of the second hand (Refer to Figs. 6A,B to depict a users palms interface with the first surface 35 of the palm portions 32); and                  a first connecter 34,45 (Refer to Figs 4C,D Paragraph [0036]:”Proximal end 43 further comprises a mounting block comprising an attachment loop 45 that is secured to base 34. Generally, attachment loop 45 comprises a flexible, non -elastic material, such as nylon webbing. Band 20 is selectively coupled to pad 32 via attachment loop 45.”).  coupled to and located on the second surface of the first palm portion and a second connecter 34,45 coupled to and located on the second surface of the second palm portion, the first connector and the second connector secured to opposite ends of a tension member 20 linking the first palm portion and the second palm portion (Refer to annotated FiG. 4D below to depict the connectors being coupled to and located on a portion of the second surface 37).
    PNG
    media_image1.png
    274
    741
    media_image1.png
    Greyscale
Refer to Paragraph [0036] In some instances, an end portion of band 20 is inserted through an opening or grommet 46 of attachment loop 45 and secured via a knot 50 or other similar structure, as shown in FIGS.4C &4D).
Regarding Claim 14, Williams continues to teach wherein the connectors are configured to rotate freely about the second surfaces of the palm portions (Refer to annotated Fig. 4D below. The Office takes the position that a portion of the connector 45 is capable of moving freely since it is flexible).
    PNG
    media_image2.png
    246
    741
    media_image2.png
    Greyscale

Regarding Claim 15, Williams continues to teach wherein each connector is configured to move laterally to enable at least a portion of the connector to lay flat against the second surface of its Refer to annotated Fig. 4D below).
    PNG
    media_image3.png
    248
    741
    media_image3.png
    Greyscale

Regarding Claim 19, Williams teaches an exercise device comprising:                                            a first set of one or more finger loops 36 coupled to a first palm portion 32 having a first surface 35 and a second surface 37 opposite the first surface, the first set of one or more finger loops configured to be worn on a first hand of a user such that the first surface of the first palm portion interfaces with a palm of the first hand (Refer to Paragraph [0031]:”The top surface 35 of pad 32 further comprises a plurality of finger loops 36 that are positioned opposite base 34. Finger loops 36 are configured to receive the second, third, fourth, and fifth phalanges of the user”).;                          a second set of one or more finger loops 36 coupled to a first second palm portion 35 having a first surface 35 and a second surface 37 opposite the first surface, the second set of one or more finger loops configured to be worn on a second hand of the user such that the first surface of the second palm portion interfaces with a palm of the second hand (Refer to Figs. 6A,B to depict a users palms interface with the first surface 35 of the palm portions 32); and                    a first connecter 34,45 coupled to and located on the second surface 37 of the first palm portion 32 and a second connecter 34,45 coupled to and located on the second surface 37 of the second Refer to Paragraph [0036]:” In other instances, band 20 is coupled to attachment loop 45 via an attachment adapter, such as a hoop, a link, a clip, or other fastener (not shown). In some instances, band 20 is coupled to attachment loop 45 in a secure, yet easily manipulated manner, thereby permitting quick and easy attachment and removal of band 20 from pad 32.”), each of the connectors configured to:                   rotate about the second surfaces of the palm portions (Refer to annotated Fig. 4D below. The Office takes the position that a portion of the connector 45 is capable of moving freely since it is flexible).
    PNG
    media_image2.png
    246
    741
    media_image2.png
    Greyscale
; and                    move laterally to enable at least a portion of the connector to lay flat against the second surface Refer to annotated Fig. 4D below).
    PNG
    media_image3.png
    248
    741
    media_image3.png
    Greyscale


Regarding Claim 20, Williams continues to teach wherein each end of the tension member comprises a buckle or clasp configured to releasably couple with the connectors (Refer to Paragraph [0036]:” In other instances, band 20 is coupled to attachment loop 45 via an attachment adapter, such as a hoop, a link, a clip, or other fastener (not shown). In some instances, band 20 is coupled to attachment loop 45 in a secure, yet easily manipulated manner, thereby permitting quick and easy attachment and removal of band 20 from pad 32.”..The Office takes the position that a clip is equivalent to a clasp).
Regarding Claims 24-26, Williams continues to teach wherein the first connector 35,45 extends perpendicular to the second surface 37 of the first palm portion (The Office takes the position that the first connector 35,45 would extend perpendicular to the second surface 37 when it is angled to such position since it is flexible). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150141215) in view of Block et al (US 20060073954).
Regarding Claim 5, Williams teaches the claimed invention as noted above but fails to expressly disclose wherein the grommets include at least one of a metal material or a plastic material. Block et al Refer to Block et al Fig. 1 Paragraph [0014.). Williams and Block et al are analogous in that they both teach tension members and therefore it would have been obvious to modify the device of Williams the grommet is metal since Block et al teaches that metal grommets are common and known in the art for being suitable supports for tension members.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150141215) in view of Washington (US 20150065317).
Regarding Claim 12, Williams teaches the claimed invention as noted above but fails to expressly disclose wherein each of the first palm portion 32 and second palm portion 32 further comprises a wrist wrap configured to secure the respective palm portions to the hands of the user. Washington teaches gloves for tension bands comprising a wrist wrap 14 configured to secure the gloves to the hands of the user (Refer to FIGS. 1-3). Williams and Washington are analogous in that they both teach tension members and therefore it would have been obvious to modify the device of Williams such that each of the palm portions 32 further comprises a wrist wrap configured to secure the device to the hands of the user since Washington teaches that wrist wraps for gloves are common and known in the art for securing a glove to the wrist of a user.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150141215) in view of Kassel (US 20110224055).
Regarding Claims 8 and 16, Williams teaches the claimed invention as noted above wherein the tension member 20 comprises two knots 50 wherein each knot 50 has a diameter greater than an inner diameter of an interface of the connectors 46 and the tension member 20, the knots 50 are located on opposite ends of the tension member 20 and configured to prevent the tension member from disengaging with the connectors, but Williams fails to expressly disclose wherein the knots are two retaining balls. Kassel teaches a tension member 12 comprising two retaining balls 80 (Refer to Fig. 13) for retaining the tension member 12 to a connector 19 (Refer to Paragraph [0097]:”Referring to FIGS. 3 and 4, the tethers 16 are each secured to its respective end of the cord 12 by a grommet 19, plug 18 and strain-relief sleeve 20. “.. [0047]:” In another further embodiment, the sleeve, the tether with the compartments and the plug assist in preventing the cord from breaking and snapping during stretching of the cord, the plug comprising at least one ball.”).  Kassel is from the same field of endeavor as Applicants inventions and therefore it would have been obvious to modify the knots 50 of Williams to be in view of Kassel such that they are retaining balls since Kassel teaches that such retaining balls are suitable for retaining a tension member to a connector and therefore produces expected results.
Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150141215) in view of MacMillan (US 6238324).
Regarding Claims 9 and 17, Williams teaches the claimed invention as noted above but fails to expressly disclose wherein the tension member has a tensile force in the range of 6 pounds to 10 pounds when pulled to a length that is 2.5 times longer than a relaxed length of the tension member. MacMillan Refer to 4 Lines 36-46: “In an ideal illustrative embodiment, the first predetermined amount of tensile force is about 5 pounds of tensile force, the second predetermined amount of tensile force is about 10 pounds of tensile force, Ideally, the third predetermined amount of tensile force is about 20 pounds of tensile force, and Ideally, the fourth predetermined amount of tensile force is about 40 pounds of tensile force.  This set of elastic loads allows a user to increase their load from 5 pounds to 75 pounds at 5 pound intervals.”). Williams and MacMillan are analogous in that they both teach tension members and therefore it would have been obvious to modify the device of Williams such that wherein the tension member has a tensile force in the range of 6 pounds to 10 pounds when pulled to a length that is 2.5 times longer than a relaxed length of the tension member since MacMillan teaches that tension members come in a variety of forces for increased or decreased exercise strength.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 20150141215) in view of Winston (US 20070207905).
Regarding Claims 10 and 18, Williams teaches the claimed invention as noted above but fails to expressly disclose wherein the tension member has a relaxed length between 10 inches and 18 inches between the opposite ends of the tension member. Winston teaches a tension member 44 wherein the tension member has a relaxed length between 10 inches and 18 inches between the opposite ends of the tension member (Claim 7 wherein said sleeve has a length in the range of eight to twenty-four inches and a diameter in the range of one-half inch to four inches.). Williams and Winston are analogous in that they both teach tension members and therefore it would have been obvious to modify the device of Williams such that wherein the tension member has a relaxed length between 10 inches and 18 inches between the opposite ends of the tension member since Winston teaches that tension members come in a variety of length for different users of different sizes and/or exercise.
Allowable Subject Matter
Claims 21-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. Wherein Applicant argues that Williams teaches that the base 34 is part of the palm portion itself and not part of the connector and therefore does not attach to a tension member, thus the first connector is not coupled to and located on a second surface of the first palm portion. The Office respectfully disagrees with Applicants arguments in that the claim does not recite structure to further limit the palm portion and the connector and therefore since the claim is broad, there is nothing limiting the palm portion to include the pad 34 and the base 35, in so much that the Office may consider the connector to comprise the base 35 and loop 45 since such combination connects to the palm portion as well as .
Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784